The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 04:24 PM March 30, 2020




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  IN RE:                                      )   CHAPTER 7
                                              )
  JARRETT NATHAN TAPP,                        )   CASE NO. 19-62481
                                              )
           Debtor.                            )   JUDGE RUSS KENDIG
                                              )
                                              )   MEMORANDUM OF OPINION
                                              )   (NOT FOR PUBLICATION)

       Bob Evans Restaurants, LLC (Bob Evans) filed a motion to extend the time to file a
dischargeability complaint, seeking an additional ninety (90) days. Debtor, appearing pro se,
opposes the motion.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. General Order 2012-7. This is a statutorily core proceeding under 28 U.S.C. §
157(b)(2)(I). The court has authority to enter final orders in this matter. Pursuant to 28 U.S.C.
§ 1409, venue in this court is proper.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                          BACKGROUND

       The parties have been engaged in litigation for years. When Debtor filed this case, Bob
Evans had a case pending in the Wayne County Court of Common Pleas. Bob Evans
                                                    1




 19-62481-rk      Doc 64      FILED 03/30/20        ENTERED 03/30/20 16:35:04             Page 1 of 4
Restaurants, LLC v. Tapp, Case No. 2019 CVC-H 000383. Counts include defamation, tortious
interference with business relationship, vexatious litigator, and more. According to Debtor’s
Statement of Financial Affairs, he has counterclaims but is prevented from filing by a
preliminary injunction.

       Currently, the deadline for creditors to object to discharge or file a dischargeability
complaint is March 30, 2020. Bob Evans seeks to extend this deadline ninety (90) days, to June
28, 2020. It alleges it is working with the chapter 7 trustee to settle the issues but the trustee
needs additional time for review.

        Debtor, in turn, argues that a ninety day extension is useless because the matter will not
be adjudicated in that time frame. Until and unless an adjudication against him is made, no debt
exists. He also references his action against Bob Evans for a violation of the stay which is
pending. He requests the court deny the motion.

                                          DISCUSSION

        Rule 4007(c) sets the deadline for filing a complaint under 11 U.S.C. § 523(c), requiring
a complaint be filed “no later than 60 days after the first date set for the meeting of creditors
under § 341(a).” The short time frame is purposed to further ‘two important bankruptcy
policies: (1) the prompt administration of bankruptcy cases, and (2) the fresh start goal of
bankruptcy relief.’ In re Sheppard, 532 B.R. 672, 676 (B.A.P. 6th Cir. 2015) (citing In re Bolzt-
Rubinstein, 454 B.R. 614, 619 (Bankr. E.D. Pa. 2011)). However, the rule also provides that
“on motion of a party in interest, after hearing on notice, the court may for cause extend the time
fixed under this subdivision. The motion shall be filed before the time has expired.” Bob
Evans timely filed its motion seeking on extension on February 18, 2020.

        What constitutes “cause” for an extension is not defined in the Bankruptcy Code. Nor
has the Sixth Circuit had occasion to define it in the context of Bankruptcy Rule 4007(c). Three
sister bankruptcy courts within the Sixth Circuit have utilized the following five considerations
in analyzing a Rule 4007(c) extension request:

               (1) whether the creditor has received sufficient notice of the
               deadline and the information to file an objection; (2) the com-
               plexity of the case; (3) whether the creditor has exercised dili-
               gence; (4) whether the debtor has refused in bad faith to co-
               operate with the creditor; and (5) the possibility that proceed-
               ings pending in another forum will result in collateral estoppel
               of the relevant issues.

In re Luckey, 2019 WL 1028905 (Bankr. N.D. Ohio 2019); In re Vinson, 509 B.R. 128 (Bankr.
S.D. Ohio 2013); In re Gandy, 2013 WL 3216130 (Bankr. E.D. Tenn. 2013). As the Luckey
court noted, this test was employed by the Sixth Circuit Bankruptcy Appellate Panel in its
analysis of Rule 4004(b)(1), the comparable provision that establishes a 60-day deadline for

                                                 2




 19-62481-rk     Doc 64     FILED 03/30/20       ENTERED 03/30/20 16:35:04           Page 2 of 4
filing complaints objecting to discharge. Luckey at *2 (citing McDermott v. St. George (In re
St. George), 2017 WL 1379321, *4 (B.A.P. 6th Cir. 2017)). The court will also utilize these
factors in its review of Bob Evans’ motion. Bob Evans bears the burden of proof. Id.

       The first consideration, concerning Bob Evans’ notice, weighs in favor of Debtor. Bob
Evans clearly had notice of deadline, filing its objection weeks before the deadline. It has not
been prejudiced by inadequate notice of the deadline.

        The second factor, the complexity of the case, tends toward Bob Evans. Although the
court is not convinced that the underlying claims involved are unusually complex from a legal
standpoint, to the extent the parties’ litigation history is a component of those claims, it adds a
layer of convolution. Bob Evans specifically referenced the trustee’s need for additional time to
review the matter. Additionally, based on the information before the court, the trustee must not
only consider the claims Bob Evans has against Debtor, but also may need to consider any
counterclaims Debtor has against Bob Evans.

       The third factor, regarding Bob Evans’ diligence, also leans in its favor. Bob Evans not
only acted diligently in filing its request, it also appears to have acted diligently in engaging with
the chapter 7 trustee.

        The fourth factor, regarding Debtor’s cooperation, is indeterminate. No specific instance
of bad faith is referenced but the court is aware of acrimony between the parties.

         The final consideration favors Bob Evans. It requests an extension because it is engaged
in settlement discussions with the chapter 7 trustee. Allowing time for negotiations has the
same end result as permitting an extension on the chance that a decision with collateral estoppel
effect will be rendered, as both potentially obviate the need for a complaint.

        Additionally, Debtor’s arguments do not demonstrate a lack of cause. His main
argument, that the matter will not be resolved in ninety days, is immaterial. The matter does not
have to be resolved in order for Bob Evans to file a complaint. Nor does it matter that the debt
is unliquidated. Bob Evans could file a complaint today. It seeks an extension in order to first
pursue settlement negotiations with the chapter 7 trustee.

        The court finds the extension is not unreasonably long and therefore will not unduly
delay administration of Debtor’s bankruptcy case or his fresh start. Consequently, the court will
grant the motion as to Bob Evans only. The deadline will otherwise remain in place for all other
creditors and parties in interest.

       A separate order is to issue immediately.

                                       #       #       #



                                                   3




 19-62481-rk      Doc 64     FILED 03/30/20        ENTERED 03/30/20 16:35:04            Page 3 of 4
Service List:

Jarrett Nathan Tapp
7700 Back Orrville Road
Wooster, OH 44691

Kari B. Coniglio
Marcel C. Duhamel
Vorys, Sater, Seymour and Pease LLP
200 Public Square, Suite 1400
Cleveland, OH 44114




                                           4




19-62481-rk     Doc 64    FILED 03/30/20   ENTERED 03/30/20 16:35:04   Page 4 of 4
